internal_revenue_service number info release date march cc psi 1-genin-107372-01 uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish as the effective taxable_year for an s_corporation_election the information submitted explains that form_2553 was never received by the internal_revenue_service but you have filed both and tax returns using forms 1120s your corporate account reflects that the irs sent a notice to you regarding the lack of an election in date which was within six months after they received your tax_return therefore you are ineligible for automatic late s_corporation relief under revproc_97_48 although we are unable to respond to your request as submitted this letter provides useful information relating to your request announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2002_1 copy enclosed in addition revproc_2002_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the last 12-month taxable_period qualify for a reduced user_fee in the amount of dollar_figure if you qualify for this reduced fee you must include with your request a statement verifying your gross_income please review appendix b of revproc_2002_1 for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee include information that substantiates your intent to be an s_corporation from the requested effective date and refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room by way of introduction the irs has a small_business website which provides specific information and various useful links visit this new site at www irs gov smallbiz additionally you can order a single free copy of the small_business resource guide cd-rom by calling the cd-rom provides critical tax information including forms instructions and publications as well as valuable business information from a variety of government agencies non-profit organizations and educational institutions please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2002_1
